Per Curiam:
The appeals of R. P. Sloan & Company from the judgments of the justice of the peace, by force of which the plaintiffs in this case claim to have and maintain their action against the defendant and his bail, superseded the executions issued on those judgments; hence they were not in the way of the distribution, made by the sheriff, of the money raised by the writs which were placed in his hands.
If in the aforesaid appeals there was actual fraud by which Alexander Sloan profited to the injury of the plaintiffs, he is the one to answer for it, and not the sheriff and his bail.
The judgment of .the court below is affirmed.